UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 09-7119


HOWELL W. WOLTZ,

                Plaintiff – Appellant,

          v.

DENNIS BAILEY, individually and in his official capacity;
JAMES   PENDERGRAPH,  individually and in   his  official
capacity; MECKLENBURG COUNTY JAIL,

                Defendants – Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Graham C. Mullen,
Senior District Judge. (3:09-cv-00211-GCM)


Submitted:   July 27, 2010                 Decided:   August 4, 2010


Before TRAXLER, Chief Judge, and WILKINSON and KEENAN, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Howell W. Woltz, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Howell      W.   Woltz    appeals    the   district     court’s    order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                          We

have     reviewed    the     record     and     find    no    reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.     See Woltz v. Bailey, No. 3:09-cv-00211-GCM (W.D.N.C.

June 1, 2009).       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the   court    and   argument       would    not   aid   the   decisional

process.

                                                                           AFFIRMED




                                         2